Citation Nr: 1008179	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic disability manifested by fatigue, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic disability manifested by a facial rash, to include as 
a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a chronic 
disability manifested by heart problems, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a chronic 
disability manifested by acid reflux, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to January 
1992, including service in Saudi Arabia from October 1990 to 
June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
generally encompass claims for service connection for all 
psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  In this case, however, although the record 
shows that the Veteran has been diagnosed as having a host of 
psychiatric disabilities that he asserts are related to or 
had their onset in service, in a November 2009 rating 
decision, the RO adjudicated claims of service connection for 
numerous psychiatric disabilities and notified him of the 
determinations, and of his appellate rights, that same day.  
Although the Veteran has one year to appeal the 
determination, see 38 C.F.R. § 20.302 (2009), to date, he has 
not done so.  Under the circumstances, the Board finds that 
the Veteran's PTSD is properly set forth as stated on the 
title page.

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for PTSD, COPD, and chronic disabilities 
manifested by fatigue and facial rash are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent evidence of a chronic disability 
manifested by heart problems, other than the chronic 
disability manifested by cardiac muscle contraction for 
service connection is already in effect, which was 
established as due to undiagnosed illness.

2.  A chronic disability manifested by acid reflux (which had 
been diagnosed as gastroesophageal reflux disease) was not 
manifest during service; gastroesophageal pathology was not 
identified until March 1999; the current gastroesophageal 
reflux disease is unrelated to service.


CONCLUSIONS OF LAW

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  Service connection for a chronic disability manifested by 
heart problems, other than that for which service connection 
is already in effect, is not established.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 3.317 (2009).

3.  A chronic disability manifested by acid reflux was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2003 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and private treatment records.  Further, 
the Veteran submitted additional records, articles, and 
written statements in support of his claim.  Next, specific 
VA medical opinions pertinent to the issue of service 
connection for a chronic disability manifested by heart 
problems were obtained in July 2007 and September 2007.

However, the Board concedes that a specific VA medical 
opinion was not obtained with respect to the Veteran's claim 
for service connection for a chronic disability manifested by 
acid reflux.  In determining whether a medical examination be 
provided or medical opinion obtained, there are four factors 
to consider: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) 
an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that a VA examination for acid reflux 
is not warranted.  Given the absence of in-service evidence 
of chronic manifestations of acid reflux, the absence of 
identified symptomatology for several years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317. Under that 
section, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the Veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  The disability 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(ii).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Chronic Disability Manifested by Heart Problems

The Veteran seeks service connection for a chronic disability 
manifested by heart problems.  Specifically, he claims that 
his left atrium became enlarged in 1992 due to exposure to 
toxic agents in the Persian Gulf and that he began seeing a 
physician for treatment in 1995.  He claims that he has 
suffered from left chest pain since his service in the 
Persian Gulf.  

In a September 2002 decision, the Board found that the 
Veteran complained of "twitching around the heart," chest 
pains, and severe spasms around the heart area that he 
claimed were manifestations of undiagnosed illness.  In the 
decision, the Board granted service connection for a chronic 
disability manifested by cardiac muscle contractions 
including compensation pursuant to 38 C.F.R. § 3.317 for an 
undiagnosed illness, and in an October 2002 rating decision, 
the RO implemented the Board allowance.  The Veteran's 
current complaints are similar to those for which service 
connection has already been established.  Thus, as to the 
undiagnosed illness aspect of this claim, because service 
connection is already in effect, the issue is thus moot as 
the benefit sought on appeal is already in effect.  See 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

However, the evidence does not reveal cardiac symptomatology 
other than the chronic disability manifested by cardiac 
muscle contraction for which the Veteran is already service 
connected.  To the contrary, a January 1993 VA examination 
report indicated that his cardiovascular system exhibited 
regular rhythm and normal rate.  Similarly, a August 1995 VA 
examination report noted that a prior electrocardiogram 
showed a very slow ventricular rate of 37 beats per minute 
(BPM), although repeated checks of his heart rate at the 
examination revealed normal rates of 69, 55, and 66 BPM.  An 
echocardiogram conducted in March 1999 after the Veteran 
complained of chest pain was also normal, although he was 
found to have some bradycardia acceptable with his degree of 
fitness and conditioning.  

Furthermore, the Veteran was afforded a VA heart examination 
in July 2007, at which time a multi gated acquisition (MUGA) 
scan showed an enlarged left ventricle with a normal left 
ventricular ejection fraction of 73 percent; however, the 
examiner only diagnosed the Veteran with the ventricular 
rhythm for which he is already service connected and normal 
left ventricular ejection fraction.  Similarly, a September 
2007 VA arrhythmias examination report indicated that he had 
regular rhythm without murmur and exhibited normal posterior 
tibial pulses bilaterally.  The examiner noted that the 
Veteran was currently receiving no treatment for his heart 
and exhibited a normal ventricular ejection fraction of 73 
percent.

Absent the diagnosis of a disability for which service 
connection may be established, other than the cardiac muscle 
contractions for which service connection is already in 
effect, service connection for a chronic disability 
manifested by heart problems must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Chronic Disability Manifested by Acid Reflux

	The Veteran also seeks service connection for acid reflux.  
Specifically, he claims that the condition first developed in 
1995 as a result of exposure to toxic agents in the Persian 
Gulf. 
	
	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to acid reflux or any symptoms 
reasonably attributed thereto.  Therefore, no chronic reflux 
disorder was noted in service.
	
	Post-service treatment records do not show complaints of acid 
reflux until March 1999.  These complaints were later 
diagnosed as gastroesophageal reflux disease by his treating 
VA physicians.  As his acid reflux has been attributed to a 
diagnosed condition, it is not a qualifying chronic 
disability under 38 U.S.C.A. § 1117.  
	
	Evaluating the claim on a direct basis, the first recorded 
symptomatology related to acid reflux is in March 1999, 
coming approximately seven years after discharge.  Therefore, 
the competent evidence does not reflect continuity of 
symptomatology.  
	
	However, the Veteran has not alleged continuity of 
symptomatology since active service with respect to his acid 
reflux.  Rather, he asserts that it developed after service 
due to events which occurred in service.  Service connection 
may be granted when the evidence establishes a medical nexus 
between active duty service and current complaints.  In this 
case, however, the Board finds that the weight of the 
competent evidence does not attribute the Veteran's 
gastroesophageal reflux disease to active duty, despite his 
contentions to the contrary.    
	
	To that end, the Board notes that although the Veteran has 
received treatment for gastroesophageal reflux disease, no 
physician has attributed the disorder to any incident during 
his period of active duty service.  
	
The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder 
and active duty service.  While the Board reiterates that the 
Veteran is competent to report symptoms as they come to him 
through his senses, gastroesophageal reflux disease is not 
the type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  Such 
competent evidence has been provided by the medical personnel 
who have treated the Veteran during the current appeal and by 
service records obtained and associated with the claims file.  
Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 
Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for a chronic disability manifested by 
heart problems is denied.  

Service connection for a chronic disability manifested by 
acid reflux is denied.  

REMAND

Service connection for PTSD, COPD, and chronic disabilities 
manifested by fatigue and facial rash was previously denied 
in September 1997 (COPD and fatigue), April 1999 (PTSD), and 
July 2000 (facial rash) rating decisions.  In addition, the 
Board upheld the RO's April 1999 denial of entitlement to 
service connection for PTSD in an October 2001 decision.  As 
such, the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denials and notify 
the Veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denials.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his claims for service connection.  On 
remand, the Veteran should be so notified.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) that:  (1) 
notifies the Veteran of the evidence and 
information necessary to reopen the claims 
for service connection for PTSD, COPD, and 
chronic disabilities manifested by fatigue 
and facial rash, (i.e., describes what new 
and material evidence is under the current 
standard); and (2) notifies the Veteran of 
what specific evidence would be required 
to substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial on 
the merits.  

2.  Then, the RO should readjudicate the 
Veteran's applications to reopen the 
claims for service connection for PTSD, 
COPD, and chronic disabilities manifested 
by fatigue and facial rash.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


